Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/22 has been entered.
 
Allowable Subject Matter
Claims 1-13 and 22 are again allowed. 
The following is an examiner’s statement of reasons for allowance: the previous reasons for allowance are maintained.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17-18 and 20 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to depend from a claim previously set forth. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Perez US 2016/0355273.

Regarding claim 21, Perez teaches a method of fixing a seal member arrangement over a stringer-receiving recess in a rib of an aircraft, the method comprising: 
positioning a seal member arrangement at least partially over the recess (inherent in Figure 3A), 
biasing the seal member arrangement into an aligned position with a stringer received in the recess (again inherent in figure 3A), 
fixing the seal member arrangement in the aligned position (again inherent in figure 3A); and 
fastening the seal member arrangement to the rib in the aligned position (inherent in figure 3A),
wherein the step of fixing the seal member arrangement in the aligned position is done by a fixing arrangement of the tool (which is also inherent in view of the broad interpretation that any element/part of the tool may be considered a “fixing arrangement” in light of the tool being capable of fixing the seal in place to begin with, as previously described);
but does not specify a tool holding the seal member arrangement, or removing the stringer from the recess within the process.
However, it would have been obvious/inherent to one having ordinary skill in the art, at the time of the invention, to utilize any numerous known types of tools to hold the seal member arrangement, in order to align the seal member arrangement in “hard to reach” locations for a human worker, etc.; since if a 
Furthermore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to remove the stringer from the recess at some point, in order to double-check proper alignment of the seal member arrangement over/around the recess, etc.; since even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself, because the patentability of a product does not depend on its method of production, and if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.

Regarding claim 17, Perez teaches the method of claim 21, but does not specify comprising marking the location of the seal member arrangement on the rib in the aligned position, and removing the tool prior to fastening the seal member arrangement in the aligned position.
However, such steps are optionally inherently obvious to one having ordinary skill in the art, at the time of the invention, in order to ensure proper alignment of the seal member arrangement and to only attach elements meant to be attached together, etc.

Regarding claim 18, Perez teaches the method of claim 21, but does not specify comprising, subsequent to fastening the seal member arrangement to the rib, reinserting the stringer in the recess.
However, such steps are optionally inherently obvious to one having ordinary skill in the art, at the time of the invention, in order to provide the intended, properly attached/combined system, etc.

Regarding claim 19, Perez teaches the method of claim 18, but does not specify comprising applying sealant to the seal member arrangement prior to reinserting the stringer in the recess.
However, such steps are optionally inherently obvious to one having ordinary skill in the art, at the time of the invention, in order to provide the intended, properly attached/combined system, etc.

Regarding claim 20, Perez teaches an aircraft assembly formed by the method of claim 21.

Response to Arguments
Applicant's arguments filed 12/13/21 have been fully considered but they are not persuasive.
Applicant argues that removing the stringer from the recess before fastening the seal member is not obvious. This is not convincing because of the obviousness reasoning previously provided and repeated above with regards to checking the alignment of the seal in relation to the recess, not the stringer as argued by the applicant. And again, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Furthermore, applicant’s invention is directed to a tool for positioning a seal, not necessarily the order or arrangement of a stringer within a recess. The order of operations for placing the stringer within the recess is not described in applicant’s disclosure to be critical to applicant’s invention

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644